Detailed Office Action
	The communication dated 7/17/2020 has been entered and fully considered.
	Claims 1-4 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 the applicant claims a silica gasket.  Silica is an element.  Silicone is a polymer.  The applicant should confirm which word they met and provide support for silicone if said word was intended.
In claims 3 and 4 the applicant claims “stainless iron”.  This appears to be a mistranslation and likely is “stainless steel”. 
In claims 3 and 4 the applicant claims that the stainless iron adsorbs on the magnet.  It is unclear what the applicant means by the words “adorbs” in this limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0013175 LIU, hereinafter LIU.
	As for claim 1, LIU discloses an electric cigarette device [abstract].  The device has a battery and controller assembly [Figure 1].  The device has a standard screw thread through which the atomizer connects [0005].  The device has multiple buttons including a power button [0031]. The power button is connected to the controller assembly (3) [Figure 2].   The power button can turn the device on and off.  The power button being clicked multiple times can lock the device [0032-0034].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 2018/0013175 LIU, hereinafter LIU. In view of U.S. 2017/0042228 LIU, hereinafter LIU II.
LIU discloses a control board (3).  The output end of a battery is connected to the control board [Figure 2].  LIU does not explicitly disclose a power button on the control panel (3) (because it is obscured).  However, a button connection of some sort must be there such that the external button can control the device.  LIU further discloses a silicone gasket (22) which touches the control board (3).  LIU discloses a button (21) which touches the gasket [Figure 1]. LIU does not explicitly disclose a button cap.
	First, LIU II shows an e-cigarette control board (37) and external button (19).  The control board shows a button which is pressed by the external button assembly (38-42) [Figure 4b].  At the time of the invention it would be obvious to use the known connection type of a control board of LIU II, if necessary, for the control board of LIU which was obscured in the Figure.  The person of ordinary skill in the art would expect success as this control, board connection allows for the external button to interact with the control board.
	Secondly, LIU II discloses the button comprises fixing base (39) and rubber button (40).  The Examiner interprets the fixing base as the cap in which the button rubber (40) and decorative ring (41) are fixed.  
	At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the fixing base (39), rubber button (40) and decorative ring (41) for the button assembly of LIU.  The person of ordinary skill in the art would expect both button systems to be able to interact with the control panel and operate the device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 2018/0013175 LIU, hereinafter LIU and U.S. 2017/0042228 LIU, hereinafter LIU II., as applied to claim 2 above, in further view of U.S. 2015/0150306 CHEN, hereinafter CHEN.
As for claim 3, LIU and LIU II teach the features as per supra.  LIU connects the atomizing unit to the battery/controller unit using a screw connection.  CHEN discloses that this connection can be done with magnets in one unit and stainless steel in the other unit is conventional.  The connection is made by the magnets being attracted to the stainless steel [0003].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known screw connector of LIU with the known conventional magnetic connector of CHEN.  The person of ordinary skill in the art would expect success as magnetic connectors are conventional despite some of their disadvantages. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 2018/0013175 LIU, hereinafter LIU, in view of U.S. 2015/0150306 CHEN, hereinafter CHEN.
As for claim 4, LIU teaches the features as per supra.  LIU connects the atomizing unit to the battery/controller unit using a screw connection.  CHEN discloses that this connection can be done with magnets in one unit and stainless steel in the other unit is conventional.  The connection is made by the magnets being attracted to the stainless steel [0003].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known screw connector of LIU with the known magnetic connector of CHEN.  The person of ordinary skill in the art would expect success as magnetic connectors are conventional despite some of their disadvantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748